UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 10, 2014 SILVER BULL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 001-33125 91-1766677 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 925 West Georgia Street, Suite 1908 Vancouver, B.C. V6C 3L2 n/a (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 604-687-5800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of a Matter to a Vote of Security Holders. Silver Bull Resources, Inc. (the “Company”) held its annual general meeting of shareholders (the “Meeting”) on April 10, 2014.At the Meeting, three proposals were submitted to the shareholders for approval as set forth in the Company’s definitive proxy statement, filed February 26, 2014.As of the record date, February 21, 2014, a total of 159,072,657 shares of Company common stock were outstanding and entitled to vote.In total, 90,138,036 shares of Company common stock were present in person or represented by proxy at the Meeting, which represented approximately 57% of the shares outstanding and entitled to vote as of the record date. At the meeting, shareholders approved all of the proposals submitted: elected the slate of six persons to the Company’s Board of Directors, ratified and approved Hein & Associates LLP as the Company’s independent registered public accounting firm and approved, on an advisory basis, the compensation of the Company’s named executive officers.The votes on the proposals were cast as set forth below: 1.Proposal No. 1 – Election of Directors.The shareholders elected the entire slate of directors presented to the shareholders.As a result, the Company’s Board of Directors now consists of the six persons elected at the meeting.For the election of directors, there were a total of 29,564,718 broker non-votes. Name For Withheld Timothy Barry Joshua Crumb Brian Edgar Murray Hitzman Daniel Kunz John McClintock 2.Proposal No. 2 – Ratification and approval of Hein & Associates LLP as the Company’s independent registered public accounting firm. For Against Abstain 3.Proposal No. 3 – Approval, on an advisory basis, of the compensation of the Company’s named executive officers. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 14, 2013 SILVER BULL RESOURCES, INC. By: /s/ Sean Fallis Sean Fallis Chief Financial Officer
